Citation Nr: 1244403	
Decision Date: 12/31/12    Archive Date: 01/09/13

DOCKET NO.  09-33 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and anxiety disorder.  

2.  Entitlement to service connection for heart disease.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse




ATTORNEY FOR THE BOARD

S. Keyvan, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1964 to January 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the July 2008 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

Additionally, the Veteran was afforded a Travel Board hearing before the undersigned Veterans Law Judge in April 2011.  A written transcript of that hearing was prepared and incorporated into the evidence of record.  

Although the RO framed the issue on appeal as entitlement to service connection for PTSD, a review of the record indicates that the Veteran was also diagnosed with an anxiety disorder and mixed personality disorder.  Recent case law mandates that a claim for a mental health disability includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  Given the holding in Clemons, the Board has recharacterized the issue of entitlement to service connection for PTSD to the broader issue of entitlement of service connection for an acquired psychiatric disability, as is reflected on the cover page.  See Kowalski v. Nicholson 19 Vet. App. 171, 180 (2005), Sondel v. Brown, 6 Vet. App. 218, 220 (1994); Fanning v. Brown, 4 Vet. App. 225, 228-29 (1993) (Board is obligated to review all issues which are reasonably raised from a liberal reading of the appellant's substantive appeal, including all documents or oral testimony submitted prior to the Board decision).  

In December 2011, the Board remanded the Veteran's claim for further procedural and evidentiary development.  Specifically, the Board requested that the Agency of Original Jurisdiction (AOJ) contact the service department and obtain copies of the  morning and/or daily reports, deck/ship logs, unit records and any additional information which detailed the movement and operation of the U.S.S. Long Beach from March 31, 1964 to January 1970.  The Board also instructed the AOJ to obtain the Veteran's complete service treatment and service personnel records from the National Personnel Records Center (NPRC).  The AOJ was thereafter instructed to schedule the Veteran for a VA examination to determine the nature and etiology of any present psychiatric disorder, to include PTSD.  

In a December 2011 letter, the Appeals Management Center (AMC) informed the Veteran that it had requested copies of the morning and/or daily reports, deck/ship logs, unit records and any additional information detailing the movement and operations of the U.S.S. Long Beach from March 1964 to January 1970.  The letter also indicated that copies of the Veteran's complete service personnel and treatment records, and specifically records under the claim number 25 68 6485, had been requested from the NPRC.  The Veteran's service personnel records as well as copies of the Command History Reports and Deck Logs pertaining to the activities, movement, and operation of the U.S.S. Long Beach have since been secured and associated with the claims file.  In addition, in December 2011, the AOJ went ahead and initiated a request to have the Veteran scheduled for a VA psychiatric examination.  The examination was completed in March 2012, and a copy of the VA examination report has been associated with the Veteran's claims file.  

While a supplemental search for service treatment and personnel records recovered additional service personnel records, the AOJ did not discuss or indicate whether additional service treatment records under the claim number 25 68 6485 were unavailable pursuant to the remand instructions.  As such, another remand is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  

For the reasons set forth below, the current appeal is being REMANDED to the RO via the AMC, in Washington, DC.  VA will notify the Veteran if further action is required.  

REMAND

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2012).  Such assistance includes assisting the Veteran in procuring service treatment records and other relevant treatment records, and providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2012).  

At the April 2011 hearing, the Veteran's representative reported that it appeared that the Veteran's service treatment records listed under a different claim number (25 68 6485) were not associated with the claims file.  Indeed, the October 2007 Request for Information under the Personnel Information Exchange System (PIES) indicated that the Veteran's prior dental and health records had been furnished to the RO in Los Angeles, California on March 16, 1970 under claim number 25 68 6485.  In the December 2011 Remand, the Board instructed the AOJ to attempt to obtain any additional service treatment and personnel records listed under this particular claim number and added that a negative reply must be provided if the records are not available.  In the December 2011 letter, the AMC informed the Veteran that they had requested copies of his complete service personnel and treatment records from the NPRC, and that they were conducting a thorough search for any records under claim number 25 68 6485.  While additional service personnel records were obtained and associated with the claims file, there is no indication as to whether the search for additional records under claim number 25 68 6485 was negative for any service treatment records.  As the Board is still unclear as to whether additional health records pertaining to the Veteran's period of service exist under claim number 25 68 6485, or are completely unavailable, the Veteran's claim should be remanded again so another search for the above-referenced records can be conducted.  

In addition, during his April 2008 VA psychiatric examination, the Veteran stated that he was currently receiving and living on social security benefits.  However, the Veteran's Social Security Administration (SSA) records are not associated with the claims file.  Upon remand, the RO should ascertain whether the Veteran is in receipt of Social Security disability benefits.  When VA has notice that the Veteran may be receiving disability benefits from the SSA, and that records from that agency may be relevant, VA has a duty to acquire a copy of the decision granting SSA disability benefits, and the supporting medical documents on which the decision was based.  See Hayes v. Brown, 9 Vet. App. 67 (1996).  Furthermore, the VCAA emphasizes the need for VA to obtain records from other government agencies.  See 38 U.S.C.A. § 5103 (b)(3), (c)(3) (West 2002); 38 C.F.R. § 3.159 (c)(2) (2012).  Therefore, on remand, VA should acquire a copy of the decision granting SSA disability benefits, as well as copies of the medical records used in the determination of benefits made to the Veteran by SSA.  

Accordingly, the case is REMANDED for the following action:

1. Contact the NPRC in St. Louis, Missouri and/or any other appropriate source, and request the Veteran's service treatment records.  Take note of the October 2007 Request for Information under PIES which indicates that the Veteran's prior dental and health records were furnished to the Los Angeles RO on March 16, 1970 under claim number 25 68 6485.  Request any service treatment records listed under the claim number 25 68 6485.  Efforts to locate these records should only end if the evidence, or information, does not exist or further efforts to obtain them would be futile.  If appropriate records are deemed to be unavailable, the claims file must be properly documented as to the unavailability of these records.  All such available records should be associated with the claims folder.  

2. Determine whether the Veteran is in receipt of Social Security disability benefits.  If so, obtain the SSA records pertinent to the Veteran's claim for Social Security disability benefits, including medical records relied upon concerning that claim, and associate them with the claims file.  All efforts to obtain these records should be fully documented, and SSA should provide a negative response if these records are not available.  

3. After completing the above, readjudicate the issues on appeal.  If any benefits sought on appeal are not granted, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


